Title: To James Madison from Pierce Butler, 23 January 1795
From: Butler, Pierce
To: Madison, James


Dear Sir
Charleston Jany. the 23d. 1795
Mr. Harper, a Delligate from this State, desirous of the honor of Your acquaintance, so very earnestly entreated me to give Him a letter to You that I coud not parry it. You will receive at his hand a few lines from me. If it is the means of keeping Him right, it may, in a degree, Apologise for the liberty I took. It is necessary however, that I shoud frankly give to You my opinion of Him. My acquaintance with Him is slender. I think He has abilities, & some information. He is fired with Ambition; And has nothing of the Mauvais haunt about Him. He is polite and generous in His feelings—Yet He is not a Man that, from my slender acquaintance, I woud unbosom to. He may be made Useful if He takes a right bias. He will be liable to impressions, and apt to be hurri[e]d away by the feelings of the moment.
I yesterday Conversed with a Man from Paris. He told me that He often Conversed with our friend Mr. Monroe. He was well, but in his opinion neither Mrs. or Mr. Monroe are pleased with their Situation. He says they have no society. I regrett it on their Acct. I conclude there will be little done the present session unless to draw tighter the Cord. I remain with great respect & Esteem Dear Sir Yr. friend & Obedt. Servant
P Butler
